Title: From Constant Taber to Joseph Stanton, Jr., 22 January 1807
From: Taber, Constant
To: Stanton, Joseph, Jr.


                        
                            Dear Sir
                            
                            Newport Janry. 22d. 1807
                        
                        I wrote you on the 10 of last month the Contents of which I beg you to have in remembrance
                        It is as I feared the Gentleman sent on here in place of Captn. Decature, I am informed has not employed a
                            single Republican and has put the business of equiping the Gun Boats into the hand of Captn. John Earl who you know is a
                            staunch federalist and has employed none but federal Mechanicks in all the several arts necessary for fitting and
                            Compleating for Sea the Gun Boats—
                        I know not a Republican who is a freeholder & intiteled to a Vote that has received a Dollar of the public
                            money from the first begining to build & repair the Forts to   time
                            except when Captain Decature put in here to refit 3 years ago. Is it possible that the Seceretaryes think [so] Meanly of the Republicans
                            of this Town as to suppose they Cannot find one worthy to have the Disposition of the public Money Grants for Public uses
                            this is verry Discouraging and the Consequence is that the Republican interest lessens at allmost every Town meeting—if
                            you & the other Delegates think my remarks are proper would it not be well that one or all would State these things to
                            the President he surely knows not that all the public buisness is put into the hand of federalists— 
                  Please tender my
                            regard to the other Gentlemen & believe me to be Dear Sir yours
                        
                            Constant Taber
                            
                        
                    